DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 5/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claim(s) 2, 4, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rustogi (US Pub. No. 2015/0381666 A1) in view of Liu et al. (US Pub. No. 2012/0208532 A1).

Regarding claim 2, Rustogi discloses method comprising: receiving, through an application programming interface (See Par. [251]-[252] of Rustogi for a reference to the multi-protocol platform 100 effectively arranges and facilitates communication for multiple contacts, multiple destinations per contact, multiple users (accounts) and multiple contacts per group that make up the endpoint pool resource), a set of communication requests of an entity associated with a first account of a multi-tenant communication platform (See Par. [33], [146]-[150] and Fig. 6 of Rustogi for a reference to receiving a plurality of call requests to one or more corresponding call destination endpoints, wherein the requests are associated with a subscriber number and identifying code(endpoint resource)), the set of communication requests specifying a set of destination phone numbers (See Par. [174], [217]-[218] of Rustogi for a reference to the connection requests contain information identifying the subscriber’s endpoint number or address and a corresponding destination endpoints’ numbers or addresses); 
adjusting, based on a current communication capacity parameter, an endpoint pool resource including a set of account phone numbers associated with the first account (See Par. [205] and Fig. 13 of Rustogi for a reference to additional resources may be allocated to the system 100 to increase capacity and handle higher service volumes, for example in a cloud-based implementation in which additional physical and/or virtual server resources may be allocated and released according to demand); and 
initiating outbound communication with the destination phone number from an origin endpoint (Caller endpoint) assigned as the selected account phone number (See Par. [167]-[168] and Fig. 6 of Rustogi for a reference to the multi-protocol platform 100, in response to receiving a connection request [Fig. 6; Step 602], creates/establishes a connection between the caller endpoint and the service control point 110 [Fig. 6; Step 604]).

Rustogi does not explicitly disclose for each destination phone number in the set of destination phone numbers: selecting an account phone number from the set of account phone numbers of the adjusted endpoint pool resource.

However, Liu discloses for each destination phone number in the set of destination phone numbers: selecting an account phone number from the set of account phone numbers of the adjusted endpoint pool resource (See Par. [48]-[49], [78]-[79] of Liu for a reference to calls are forwarded to a unique phone number based the updated records in the subscriber database 124 indicating when and how long a particular local wireless account was used [Capacity] by a particular subscriber using a particular wireless communication client 106).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by reducing the cost of incoming calls, by selecting the most efficient rout for the call between the caller and the destination. (Liu; Par. [99])

Regarding claim 4, Rustogi discloses providing, for presentation to the entity, an option to automatically adjust the endpoint pool resource to satisfy a messaging capacity requirement (See Par. [205] and Fig. 13 of Rustogi for a reference to additional resources may be allocated to the system 100 to increase capacity and handle higher service volumes, for example in a cloud-based implementation in which additional physical and/or virtual server resources may be allocated and released according to demand); 

Rustogi does not explicitly disclose receiving a selection by the entity of the option to automatically adjust the endpoint pool resource to satisfy a messaging capacity requirement.  

However, Liu discloses receiving a selection by the entity of the option to automatically adjust the endpoint pool resource to satisfy a messaging capacity requirement (See Par. [48]-[49], [78]-[79] of Liu for a reference to calls are forwarded to a unique phone number based the updated records in the subscriber database 124 indicating when and how long a particular local wireless account was used [Capacity] by a particular subscriber using a particular wireless communication client 106).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by reducing the cost of incoming calls, by selecting the most efficient rout for the call between the caller and the destination. (Liu; Par. [99])

Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 2, including a non-transitory computer readable medium storing instructions (See Par. [44] of Liu for a reference to the computer-readable media, provide non-volatile storage of computer readable instructions, data structures, program modules and other data for the authentication server 118).

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 2, including a system comprising: a memory; and a processing device, coupled to the memory (See Par. [229] of Rustogi for a reference to System 100 comprising multiple microprocessors to perform the system’s functions, which is coupled to non-volatile memories).


5.	Claim(s) 3, 5-10, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rustogi  in view of Liu et al. and further in view of Lawson et al. (US Pub. No. 2014/0064467 A1).
Regarding claim 3, the combination of Rustogi and Liu does not explicitly disclose wherein the current communication capacity parameter corresponds to a number of messages that is currently allowed to be transmitted within a time window.  

However, Lawson discloses wherein the current communication capacity parameter corresponds to a number of messages that is currently allowed to be transmitted within a time window (See Par. [28] and Fig. 3 of Lawson for a reference to measuring usage by detecting switching resources used to control application state of a communication session. The measuring metrics includes  amount of usage in a fixed period; including number of text messages limit).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawson, Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).

Regarding claim 5, the combination of Rustogi and Liu does not explicitly disclose wherein adjusting the endpoint pool resource comprises: determining the current communication capacity parameter associated with messaging capacity requirement; determining whether the endpoint pool resource satisfies the messaging capacity requirement; and responsive to determining that the endpoint pool resource does not satisfy the messaging capacity requirement, allocating new account phone numbers to the set of account phone numbers associated with the first account.  

However, Lawson discloses determining the current communication capacity parameter associated with messaging capacity requirement (See Par. [28] and Fig. 3 of Lawson for a reference to measuring usage by detecting switching resources used to control application state of a communication session. The measuring metrics includes  amount of usage in a fixed period; including number of text messages limit); 
determining whether the endpoint pool resource satisfies the messaging capacity requirement (See Par. [37], [46] and Fig. 11 of Lawson for a reference to tracking/metering of usage by detecting the number of calls/messages limit within a predetermined period of time); and 
responsive to determining that the endpoint pool resource does not satisfy the messaging capacity requirement, allocating new account phone numbers to the set of account phone numbers associated with the first account (See Par. [60] of Lawson for a reference to the account configures a new set of phone numbers for incoming calls based on the measured usage/capacity). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawson, Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).

Regarding claim 6, the combination of Rustogi and Liu, specifically Rustogi discloses  releasing the new account phone numbers from the endpoint pool resource (See Par. [205] and Fig. 13 of Rustogi for a reference to additional resources may be allocated to the system 100 to increase capacity and handle higher service volumes, for example in a cloud-based implementation in which additional physical and/or virtual server resources may be allocated and released according to demand).  


Regarding claim 7, the combination of Rustogi and Liu does not explicitly disclose wherein the new account phone numbers are released from the endpoint pool resource responsive to determining that the current communication capacity parameters is below a threshold.  

However, Lawson discloses wherein the new account phone numbers are released from the endpoint pool resource responsive to determining that the current communication capacity parameters is below a threshold (See Par. [28], [60] and Fig. 3 of Lawson for a reference to switching resources [including releasing a phone number] is determined based on metrics state of a communication session compared to a predetermined limit (threshold). The measuring metrics includes  amount of usage in a fixed period; e.g. 500 text messages limit).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawson, Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).

Regarding claim 8, the combination of Rustogi and Liu does not explicitly disclose wherein the new account phone numbers are released from the endpoint pool resource responsive to determining that the current communication capacity parameters is below a threshold during a predefined period of time.  

However, Lawson discloses wherein the new account phone numbers are released from the endpoint pool resource responsive to determining that the current communication capacity parameters is below a threshold during a predefined period of time (See Par. [28], [60] and Fig. 3 of Lawson for a reference to switching resources [including releasing a phone number] is determined based on metrics state of a communication session compared to a predetermined limit (threshold). The measuring metrics includes  amount of usage in a fixed period; e.g. 500 text messages limit in a month).  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawson, Liu and Rustogi. The motivation for combination would be to improving the system’s performance, by conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).


Regarding claim 9, the combination of Rustogi and Liu, specifically Rustogi discloses wherein the new account phone numbers is part of a shared pool resource shared between the entity and one or more other entities (See Par. [55], [217]-[218] of Rustogi for a reference to new phone numbers are included in database comprising access list data structures, each access list data structure being associated with a subscriber and an identifying code, and including a collection of one or more destination endpoint identifiers [Phone numbers]).  


Regarding claim 10, the combination of Rustogi and Liu, specifically Rustogi discloses wherein the shared pool resource includes account phone numbers of lower priority (See Par. [55], [217]-[218] of Rustogi for a reference to new phone numbers are associated with a subscriber and an identifying code, and including a collection of one or more destination endpoint identifiers [Phone numbers]. Additional physical and/or virtual server resources may be allocated and released according to demand).  


Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 3. 


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 5. 


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 6. 


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 7. 


Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 8. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hecht et al. (US. Pub. No. 2017/0105142 A1) discloses methods and systems for data communication over high latency media .
Hoffmann (US. Pub. No. 2016/0234104 A1) discloses a method for enabling the handling of a signaling message on a data plane in a software-defined architecture.  
Behravan et al. (US. Pub. No. 2015/0296526 A1) discloses a terminal device, a network node and methods therein for handling IDC interference in a communications network.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413          
  
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413